Citation Nr: 0002147	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  93-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

What evaluation is warranted for the period from February 1, 
1992 for traumatic tarsal tunnel syndrome of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to 
January 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
traumatic tarsal tunnel syndrome of the right foot, effective 
February 1, 1992.  In a July 1995 rating decision, the RO 
assigned a 20 percent disability evaluation to the service-
connected right foot disorder, effective February 1, 1992.  
In a decision dated May 20, 1996, the Board denied the 
appellant's claim seeking entitlement to an evaluation in 
excess of 20 percent.  The veteran appealed this decision to 
the Unties States Court of Appeals for Veterans Claims (the 
Court).  In March 1997, counsel for the appellant and VA 
filed a "Joint Motion for Remand and Stay of Briefing 
Schedule" pending a ruling on the motion.  An Order of the 
Court dated in March 1997 granted the motion for remand and 
vacated the Board's decision of May 20, 1996.  The case was 
remanded for further development, readjudication and 
disposition in accordance with the Court's order.  [citation redacted].  

The Court's Order and Joint Motion for Remand direct the 
Board to readjudicate this case for the following reasons: to 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) 
regarding functional loss due to pain and weakened movement, 
see DeLuca v. Brown, 8 Vet. App. 202 (1995); to provide an 
adequate statement of reasons and bases for its selection of 
the rating criteria under which the appellant's right foot 
disability was evaluated, see Butts v. Brown, 5 Vet. 
App. 532, 537-8 (1993); to consider whether the appellant is 
entitled to a separate rating for a tender and painful scar 
pursuant to the Court's holding in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1991); and, to consider whether the appellant 
is entitled to an increased evaluation on an extraschedular 
basis.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).   

The Board remanded this case to the RO in February 1998.  It 
is now before the Board once again. 



FINDING OF FACT

Since February 1, 1992, the veteran's traumatic tarsal tunnel 
syndrome of the right foot has not been manifested by more 
than severe, incomplete paralysis of the posterior tibial 
nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic tarsal tunnel syndrome of the right foot since 
February 1, 1992 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 4.124a, 
Diagnostic Codes 8525 and 8625 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that in 1985, the veteran 
sustained a penetrating wound to the posterior medial aspect 
of his right ankle.  Subsequently, he developed signs and 
symptoms of irritation of the posterior tibial nerve and was 
diagnosed as having a traumatic tarsal tunnel syndrome 
confirmed by nerve conduction studies.  The veteran was 
ultimately recommended for a medical discharge.  

The March 1992 rating decision which granted benefits was 
based on the appellant's service medical records alone in 
light of his failure to report for a VA examination earlier 
that month.  The veteran again failed to report for VA 
examinations in August 1992 and January 1993.

A June 1995 VA neurological examination report reflects that 
the veteran had a history of a penetrating wound to the area 
of the right ankle in 1985, which caused pain and swelling.  
The veteran related that when he walked for a long distance 
or stood for a prolonged period of time, he developed right 
ankle pain, especially near the medial aspect of the right 
foot and right ankle near the scar as well as pain on the 
medial aspect on the right sole of the foot.  The veteran 
related that he had tingling and numbness on the medial 
aspect on the right sole of the foot as well as numbness of 
the right big toe.  He complained of pain going throughout 
the medial border of the right foot when he pressed or 
touched the scar area.  A motor examination of the lower 
extremities showed normal muscle strength of the proximal 
muscles of both lower extremities.  Right foot dorsiflexor 
and plantar flexors were 5/5.  Eversion of the right foot was 
full but inversion was slightly weak due to weakness due to 
pain at the medial border of the right foot (the veteran also 
felt pain at the same place on eversion of the right foot).  
Extensor hallucis longus on the right side was 4/5.  The 
veteran had good strength of extensors of other toes, 
bilaterally.  There was an absent right ankle jerk.  A 
sensory examination revealed diminished pinprick on the right 
medial border of the sole of the foot as well as 
hyperesthesia near the scar, around the Achilles' tendon.  
The veteran also had a positive Tinel's sign at the right 
medial malleolus, which was suggestive of tarsal tunnel 
syndrome.  Vibration and position sensations were normal.  
The veteran was unable to walk on his toes and heels on the 
right side because of pain in the right foot.  A diagnosis of 
right tarsal tunnel syndrome was entered.  

During a June 1995 feet examination, the veteran's extensive 
medical history with respect to his right foot was reported 
in detail.  It was reported by the examiner that the veteran 
was able to work fairly well as a truck driver without pain 
as a result of his right ankle.  The veteran related that he 
was unable to jog.  He reported that he had pain if he would 
bump the right ankle or stand on it for an extended period of 
time.  He reported that he had pain in the right ankle if he 
walked more than half a mile, and that if he stood for more 
than thirty minutes, he would develop throbbing pain and 
numbness.  He reported that the right ankle was exquisitely 
tender to palpation with any light bumping.  An examination 
of the right ankle revealed a well-healed four to five inch 
scar which extended posterior to the medial malleolus.  The 
area around the scar was exquisitely tender to touch.  The 
dorsalis pedis pulse was good.  The examiner indicated that 
he was unable to palpate the posterior tibial pulse as a 
result of extreme tenderness to the right ankle area.  There 
was no evidence of any obvious swelling.  The veteran 
experienced pain when he attempted to stand on his heels.  He 
could stand on his toes without difficulty.  While the 
veteran had full plantar flexion of the right foot, there was 
also approximately 10 degrees of limitation of dorsiflexion 
of the right ankle.  While the veteran had a normal gait, it 
was noted that he had pain if he rocked back on his heels.  A 
diagnosis of status-post injury to the right ankle with 
recurrent persistent pain, a mild limitation of dorsiflexion 
and an inability to engage in prolonged standing, running or 
walking for long distances, or tolerate any significant 
pressure. 

During a March 1998 VA examination, the examiner noted that 
he had reviewed the veteran's entire claims file prior to the 
examination.  The examiner indicated that the veteran's 
statements that marching and running during service 
repeatedly precipitated or aggravated the recurrence of 
symptoms pertaining to the right ankle appeared reasonable.  
The examiner noted that the veteran's current symptoms were 
essentially unchanged since the previous examinations, as the 
veteran experienced intermittent pain in the right medial 
malleolar as well as the right plantar regions when he 
jogged, ran, stood or ambulated for more than fifteen to 
twenty minutes.  It was noted by the examiner that the 
veteran was tender to touch in the right plantar region.  
During the examination, the examiner noted that there was no 
evidence of any stiffness but the veteran experienced 
intermittent mild soft tissue swelling in the right plantar 
regions.  There was intermittent crepitus in the right ankle.  
The veteran had normal muscle strength in the right lower 
extremity without any evidence of any atrophy.  Peripheral 
arterial pulses were of good quality and equal, bilaterally.  
A diagnosis of traumatic tarsal tunnel syndrome of the right 
foot with status-post release of the right tarsal tunnel on 
two occasions with residual symptomatology.  

A March 1998 VA orthopedic examination report reflects that 
the veteran had well-healed surgical scars from a prior right 
tarsal tunnel repair.  There was tenderness over the 
distribution of the right tarsal tunnel on palpation and on 
range of motion of the right ankle.  The veteran had normal 
range of motion in all joints.  A diagnosis with respect to 
the right foot or ankle was not entered.

During a March 1998 VA peripheral nerve examination, the 
veteran complained of sharp shooting pains from the lower 
legs and from the heel (the pain went from the inner and 
outer side of the right foot and up into the right big toe).  
The veteran also related he had swelling and an aching pain 
in the right foot and ankle, especially when he walked or 
stood for a prolonged period of time.  He complained of 
numbness of the right heel, right big toe, medial side and 
sole of the right foot.  A motor examination revealed muscle 
strength of 5/5 in the right foot dorsiflexors and plantar 
flexors.  The right extensor hallucis longus had strength of 
4/5.  The veteran had weakness on inversion and eversion of 
the right foot, and pain on movement.  Deep tendon reflexes 
revealed generalized hyperreflexia +1.  Plantar response was 
flexor, bilaterally.  A sensory examination was remarkable 
for hyperesthesia to pinprick near the scar.  There was 
diminished pinprick sensation at the medial side and sole of 
the right foot.  Vibration was minimally impaired at the 
right foot but position was intact.  The veteran's gait was 
normal but he was not able to walk on the right heel.  An X-
ray of the right foot was negative.  A diagnosis of right 
tarsal tunnel syndrome was entered.   

In an April 1998 addendum to the March 1998 VA orthopedic 
examination, the VA examiner related that the veteran had 
normal range of motion of the right ankle and foot with 
tenderness upon inversion and eversion.  There was mild 
weakness (4/5) of the right extensor hallucis longus muscle 
as well as weakness of inversion and eversion of the right 
foot.  While the veteran's functional ability was noted to 
have been limited due to pain when he ran or jogged as well 
as when he stood or ambulated in excess of fifteen to twenty 
minutes, there was no evidence of any excess fatigability or 
incoordination.  The scar from the right tarsal tunnel repair 
and puncture wound was noted by the examiner to have been 
well-healed, non-disfiguring and non-disabling with no 
abnormal findings.

II.  Analysis

The veteran's claim for a rating in excess of 20 percent for 
the service-connected traumatic tarsal tunnel syndrome of the 
right foot is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to this claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

In February 1992, the veteran filed a claim for service 
connection for traumatic tarsal tunnel syndrome of the right 
foot.  In a March 1992 rating decision, the RO granted 
service connection, and in a July 1995 rating decision, the 
RO assigned a 20 percent disability evaluation.  The Court 
has held that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

As the veteran's service-connected traumatic tarsal tunnel 
syndrome of the right foot is a neurological disability,  the 
20 percent disability evaluation is most appropriately 
assigned by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 
8625 for neuritis of the posterior tibial nerve.   Under that 
code, neuritis is rated analogous to the provisions for 
paralysis of the posterior tibial nerve pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525.  Under Diagnostic Code 8525, 
a 10 percent evaluation is warranted for mild and moderate 
incomplete paralysis of the posterior tibial nerve; a 20 
percent evaluation is warranted for severe incomplete 
paralysis of the posterior tibial nerve; and a 30 percent 
disability evaluation is warranted for complete paralysis of 
the posterior tibial nerve with paralysis of all muscles of 
the sole of the foot, frequently painful paralysis of a 
causalgic nature with an inability to flex the toes, weakened 
adduction and impaired plantar flexion.  Id.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Peripheral neuritis is  
characterized by a loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis. 38 C.F.R. § 4.123 (1999).

The record does not support a finding that a rating beyond 20 
percent is warranted for the service-connected traumatic 
tarsal tunnel syndrome of the right foot. The veteran's 
foremost complaints pertaining to the service-connected 
disability at issue in this appeal are those of swelling, 
pain and numbness of the right foot and ankle.  While recent 
VA examination reports, dated in March and April 1998, 
reflect tenderness over the right tarsal tunnel, 
hyperesthesia to pinprick, and weakness on inversion and 
eversion, these same examination reports do not show complete 
paralysis of the posterior tibial nerve in light of 5/5 
strength in the right foot dorsiflexors and plantar flexors, 
and a full range of ankle motion.  In summary, the Board 
concludes that this disorder is reflective of no more than 
incomplete severe paralysis of the posterior tibial nerve 
under 38 C.F.R. § 4.124a, Diagnostic Code 8625 (1999).  

As complete paralysis has never been clinically demonstrated 
the evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from February 
1, 1992 so as to warrant a "staged" rating due to a 
significant change in the level of disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board also notes that the operative scar attributable to 
the traumatic tarsal tunnel syndrome of the right foot was 
found on recent examinations to be well healed, 
nondisfiguring and nondisabling.  The evidence does not show 
that the scar itself is painful or tender on objective 
demonstration, as distinguished from the pain on motion of 
the right foot and ankle that is part and parcel of the 
service-connected evaluation.  Accordingly, the veteran is 
not entitled to a separate compensable evaluation for the 
scar under the holding in Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  Indeed, the Board would further note the 
facts of this case are easily distinguished from those in 
Esteban.  In this respect, Esteban involved a veteran who was 
disabled due to an exposed facial gunshot wound scar, and 
this case involves an unexposed scar at the right foot area.  
VA has always treated facial scars differently that scars 
located at other bodily areas, see, e.g. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 versus Diagnostic Code 7805 (1999).  
Hence, the holding in Esteban is inapplicable to this case.

In light of the veteran's complaints of pain, the Board has 
been requested to consider the applicable rating criteria for 
musculoskeletal impairment with respect to the right ankle 
and foot under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 
and 5284 (1999).  In this regard, as recent clinical findings 
reflect no evidence of ankylosis of the right ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, the criteria for a 30 
percent evaluation under Diagnostic Code 5270 (1999) have not 
been met.  In addition, as the veteran's currently assigned 
20 percent evaluation is the maximum schedular evaluation for 
limitation of motion of the ankle, a higher evaluation is not 
warranted pursuant to  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).

With respect to rating the veteran's service-connected 
traumatic tarsal tunnel syndrome of the right foot pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999), the Board 
observes that this disability is a neurological disorder and 
that the same manifestations under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (1999).  Thus, this claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity." See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. 
§ 1155).  Moreover, Diagnostic Code 5284 is specifically 
designed to cover "other" foot disorders which are not 
contemplated elsewhere in the rating schedule.  As the 
appellant's disorder is specifically covered under Diagnostic 
Code 8525 the application of Diagnostic Code 5284 is 
inappropriate.  Finally, even if Diagnostic Code 5284 was 
appropriate the appellant's foot disorder is no more than 
moderately severe in light of his full range of motion, and 
4/5 to 5/5 muscle strength.  

The Board has also given due consideration to the provisions 
of 38 C.F.R. § 4.40 (1999), involving painful motion and 
functional loss of the musculoskeletal system due to pain, 
and 38 C.F.R. § 4.45 (1999), which involves weakness, excess 
fatigability and incoordination of the musculoskeletal 
system.  While the veteran's functional ability has been 
noted be limited as a result of pain upon running as well as 
standing for a prolonged period of time, he has full range of 
motion of the right ankle, full strength in his dorsiflexors 
and plantar flexors of the right foot with no evidence of 
atrophy, fatigability or incoordination.  Consequently, these 
regulations do not warrant an evaluation in excess of the 
currently assigned 20 percent for the traumatic tarsal tunnel 
syndrome of the right foot.  

Finally, as this disorder is not shown cause a marked 
interference with employment, require frequent hospital 
treatment, or to otherwise be so unusual as to render 
application of the regular schedular provisions impractical, 
there is no basis for an extraschedular rating.  See 38 
C.F.R. § 3.321(b)(1) (1999).

The appeal is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Assignment of a rating for traumatic tarsal tunnel syndrome 
of the right foot in excess of 20 percent from February 1, 
1992, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  Tarsal tunnel syndrome is a complex of symptoms resulting from compression of the posterior tibial nerve 
or of the plantar nerves in the tarsal tunnel, with pain, numbness, and tingling paresthesia of the sole of the 
foot.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1641 (28th ed., (1994). 
  Because tarsal tunnel syndrome, by definition, involves the posterior tibial nerve, the RO's use of 
Diagnostic Code 8521 for an external popliteal nerve disorder was inappropriate.

